UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1348



ARQUIMEDES CONSTANTINY; CARLOS CERDA; MIGUEL CERDA; ESTATE
OF JAMES O. GRAY; WILLIAM L. BROWN; GREGORY L. FREEMAN;
JOHN H. MOSLEY; JOHN L. POLHILL; ERNEST RHYMER; EVERRET
TURNER; SEAN WITHERSPOON; ERMIAS YIBASS; MIKE YOHANES;
SAMUEL AJAYI; CORWYN HATTER; ADUMANISA MALAE; PIERRE
SIANKAM; WILLIAM SPATES; ALPHONSE KOFFI,

                Plaintiffs – Appellants,

          and

MARIANNE BAZIRUWIHA,

                Plaintiff,

          v.

SUPERSHUTTLE INTERNATIONAL CORPORATION; WASHINGTON SHUTTLE,
INCORPORATED; DOUG CLARKE, General Manager-Supershuttle,
Washington, D.C., Incorporated; KAVARD MOORE, JR.; ALVIN
BAILEY, Director of Operations Super Shuttle, Washington,
DC; SUPER SHUTTLE, WASHINGTON DC; PAUL ELLICOT, General
Manager, Super Shuttle, BWI,

                Defendants – Appellees.




                             No. 08-1349


ESTATE OF JAMES O. GRAY,

                Plaintiff – Appellant,

          and
MARIANNE   BAZIRUWIHA;   EVERRET  TURNER;  ALPHONSE   KOFFI;
ARQUIMEDES CONSTANTINY; MIGUEL CERDA; CARLOS CERDA; GREGORY
L. FREEMAN; WILLIAM SPATES; JOHN H. MOSLEY; CORWYN HATTER;
JOHN L. POLHILL; SEAN WITHERSPOON; PIERRE SIANKAM; ERMIAS
YIBASS; MIKE YOHANES; SAMUEL AJAYI; WILLIAM L. BROWN; ERNEST
RHYMER; ADUMANISA MALAE,

                Plaintiffs,

          v.

SUPERSHUTTLE INTERNATIONAL CORPORATION; WASHINGTON SHUTTLE,
INCORPORATED; DOUG CLARKE, General Manager-Supershuttle,
Washington, D.C., Incorporated; KAVARD MOORE, JR.; ALVIN
BAILEY, Director of Operations Super Shuttle, Washington DC;
SUPER SHUTTLE, WASHINGTON DC; PAUL ELLICOT, General Manager,
Super Shuttle, BWI,

                Defendants – Appellees.




                              No. 08-1374


MARIANNE BAZIRUWIHA,

                Plaintiff – Appellant,

          and

EVERRET TURNER; ALPHONSE KOFFI; ARQUIMEDES CONSTANTINY;
MIGUEL CERDA; CARLOS CERDA; JAMES O. GRAY; GREGORY L.
FREEMAN; WILLIAM SPATES; JOHN H. MOSLEY; CORWYN HATTER; JOHN
L. POLHILL; SEAN WITHERSPOON; PIERRE SIANKAM; ERMIAS YIBASS;
MIKE YOHANES; SAMUEL AJAYI; WILLIAM L. BROWN; ERNEST RHYMER;
ADUMANISA MALAE,

                Plaintiffs,

          v.

SUPERSHUTTLE INTERNATIONAL CORPORATION; WASHINGTON SHUTTLE,
INCORPORATED; DOUG CLARKE, General Manager-Supershuttle,
Washington, D.C., Incorporated; KAVARD MOORE, JR.; ALVIN
BAILEY, Director of Operations Super Shuttle, Washington,

                                   2
DC; SUPER SHUTTLE, WASHINGTON        DC;   PAUL   ELLICOT,   General
Manager, Super Shuttle, BWI,

                Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cv-01146-JCC-BRP)


Submitted:   February 24, 2009               Decided:    March 26, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Uduak James Ubom, Washington, D.C., for Appellants in Nos. 08-
1348 and 08-1349. Marianne Baziruwiha, Appellant Pro Se in No.
08-1374. Ralph Edward Kipp, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

               In these consolidated appeals, * Plaintiffs appeal the

district       court’s    order     granting    Defendants’    Fed.   R.     Civ.    P.

41(b) motion to dismiss for failure to prosecute and dismissing

their       race,    color,   and   national    origin   discrimination       claims

under Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C.       §§    2000e   to    2000e-17    (2000)   and   42   U.S.C.    § 1981

(2000), as well as several state law contract and tort causes of

action.        We have reviewed the record and find no reversible

error.       Accordingly, we affirm the district court’s order.                     See

Baziruwiha v. Supershuttle Int’l Corp., No. 1:05-cv-01146-JCC-

BRP (E.D. Va. Feb. 26, 2008).                  We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




        *
       Although the appeals have been separately briefed and
considered, the court consolidates them for purpose of issuing a
consolidated opinion.



                                          4